Citation Nr: 0026970	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  97-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an increased schedular rating for the 
service-connected right knee disability, rated 20 percent 
disabling from March 1, 1995, and rated 30 percent disabling 
from April 30, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant was in the U.S. Army Reserve from November 1965 
to November 1967, and he served on active duty for training 
from January to May 1967, during which time he injured his 
right knee.  This is his only period of active military 
service.  See 38 U.S.C.A. § 101(21-24) (West 1991); 38 C.F.R. 
§ 3.6 (1999).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Phoenix Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In April 1998, a 
hearing was held before a Hearing Officer at the RO.   

The additional (inferred) issues of (1) entitlement to 
special monthly compensation (SMC) due to the regular need 
for the aid and attendance of another person or based on 
housebound status and (2) entitlement to Chapter 35 
educational benefits for dependents were erroneously included 
by the RO in the supplemental statement of the case issued to 
the appellant in July 1999.  In fact, that document 
constitutes a second notification to the appellant of the 
RO's adverse determinations regarding those additional 
issues.  The record currently certified to the Board does not 
reflect any document which would qualify as a timely notice 
of disagreement or as a timely substantive appeal with regard 
to the two additional issues specified above.  (Note: the 
June 1999 document from the appellant's representative 
entitled a notice of disagreement specifies disagreement with 
a VA decision dated in April 1999; contrary to the RO's 
statement in the July 1999 supplemental statement of the 
case, it does not indicate disagreement with the January 1999 
rating decision which denied the SMC and Chapter 35 claims.)  
Thus, the Board has not acquired appellate jurisdiction over 
those two additional issues.  38 C.F.R. § 20.200 (1999).  



FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disability was previously denied by unappealed rating action 
in December 1981.  

2.  New evidence received since December 1981 establishes 
that the appellant's service-connected right knee disability 
directly caused, in part, the development of the current left 
knee disability; a left knee meniscectomy performed in 1976 
(after a work-related, nonservice-connected left knee injury) 
was also a direct cause of the current left knee disability.  

3.  Prior to the total right knee replacement surgery in 
November 1998, the service-connected right knee disability 
was manifested by significant pain along the lateral and 
medial joint lines, a full range of motion (except for 
occasional reports of flexion limited to 100-115 degrees), 
extension limited to five degrees on one occasion, an 
antalgic gait and limp on the right, a slight degree of 
instability for which a brace was needed, no more than mild 
effusion, and x-ray evidence of advanced degenerative 
arthritis with postoperative changes from a right high tibial 
osteotomy in 1994.  

4.  Following the total right knee replacement in November 
1998 and the one-year stabilization period, the service-
connected right knee disability has been manifested by 
flexion limited to 100 degrees, 1+ effusion, and slight 
medial collateral instability in the flexion range, but fully 
stable on extension; the new knee joint prosthesis has 
eliminated arthritis from the right knee joint.  

5.  The appellant has disagreed with the assignment of a 
20 percent schedular rating for the right knee disability, 
effective from March 1, 1995, and with the assignment of a 
30 percent rating from April 30, 1996.  



CONCLUSIONS OF LAW

1.  New and material evidence establishes service connection 
for a left knee disability as secondary to the appellant's 
right knee disability.  38 C.F.R. § 3.310(a) (1999).  

2.  Entitlement to a 30 percent schedular disability rating 
for the service-connected right knee disability is 
established, effective March 1, 1995.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including Diagnostic Code 5257 
(1999).  

3.  Entitlement to a schedular disability rating in excess of 
30 percent is not established.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including Codes 5055 & 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a Left Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, arthritis 
may be presumed to have been incurred in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  In general, lay 
witnesses, such as the appellant, are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  

By unappealed rating action in December 1981, service 
connection for a left knee disability, including as secondary 
to the service-connected right knee disability, was denied.  
The RO held that the left knee disability existing at that 
time was due to a post-service injury in May 1976 which 
required a left medial meniscectomy that same month.  This 
determination was in accordance with the evidence of record 
at that time and the applicable law and regulations.  

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.  If the claim is reopened, then VA shall 
next determine if the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and, if so, shall next evaluate the 
claim on the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. 
West, 12 Vet. App. 209 (1999).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1999) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

Much of the new evidence received after the December 1981 
rating action describes the contemporary symptoms associated 
with both knees and the medical treatment prescribed for 
those symptoms.  In August 1997, x-ray films disclosed 
advanced degenerative (arthritic) changes in the left knee.  
Until November 1999, however, no new medical evidence was 
received which was relevant to the origin of the left knee 
disability.  

In November 1999, J.A. Katz, M.D., examined the appellant and 
reported that it was "certainly conceivable that having to 
favor his right knee for a long period of time could have 
hastened the demise of his left knee and caused it to wear 
out a lot faster."  

In February 2000, a VA physician examined the appellant and 
reviewed all of the relevant medical evidence.  He then 
provided his opinion that "[w]ith the more severe symptoms 
on the right hand side, it is possible that the increased 
stress on the left knee has increased his rate of 
osteoarthritis[,] and I agree with Dr. Katz to some degree.  
I also believe that the normal follow-up on a medial 
meniscectomy of 25 years duration also has its own arthritic 
problems....  There is probably dual cause here."(emphasis 
added).  

The RO reopened the claim based upon the foregoing evidence, 
but continued to deny the claim on the merits, holding that 
the left knee disability was considered to be unrelated to 
the service-connected right knee disability.  The Board must 
affirm the RO's action in reopening the claim.  The November 
1999 and February 2000 medical opinions certainly meet the 
regulatory definition of "new and material evidence."  
However, in denying the reopened claim, the RO impermissibly 
exercised its own medical judgment, since the medical 
evidence quoted above will not sustain the holding that the 
left knee disability is unrelated to the service-connected 
right knee disability.  

Both Dr. Katz and the VA physician who examined the appellant 
in February 2000 stated that it was entirely possible that 
the service-connected right knee disability had aggravated 
the left knee disability, hastening its onset and making 
worse its natural progression.  This appears to be a valid 
basis for service connection pursuant to Allen v. Brown, 
7 Vet. App. 439 (1995).  In addition, however, the VA 
physician's statement that there is probably a "dual cause" 
present here indicates that, in his opinion, the service-
connected right knee disability is also a proximate (although 
not the sole) cause of the left knee disability, as required 
by 38 C.F.R. § 3.310(a).  The Board accepts this 
uncontradicted medical opinion and holds that service 
connection for a left knee disability as secondary to the 
service-connected right knee disability is established.  
While it is indisputable that the 1976 left knee injury and 
subsequent meniscectomy directly caused the current arthritis 
in the left knee, the present evidentiary record also 
indicates that the service-connected right knee disability 
was another direct cause of arthritis in the left knee.  

Increased Schedular Rating for a Right Knee Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

The Rating Schedule provides that a slight degree of recurrent 
lateral instability or of other impairment in a knee, 
established by competent medical evidence, will be rated 
10 percent disabling; a moderate degree will warrant a 
20 percent rating, and a severe degree of lateral instability 
will warrant a 30 percent rating.  38 C.F.R. § 4.71a, 
Code 5257.  

A limitation of leg flexion to 45 degrees will also warrant a 
10 percent rating; whereas flexion must be limited to 
30 degrees to warrant a 20 percent rating, and to 15 degrees 
to warrant a 30 percent rating.  38 U.S.C.A. § 4.71a, 
Code 5260.  Likewise, a limitation of leg extension to 
10 degrees is consistent with a 10 percent rating, limitation 
to 15 degrees with a 20 percent rating, limitation to 
20 degrees with a 30 percent rating, to 30 degrees with a 
40 percent rating, and to 45 degrees with a 50 percent rating.  
38 C.F.R. § 4.71a, Code 5261.  

Traumatic arthritis of the knee will be rated based upon 
limitation of motion.  When the specific knee joint limitation 
of motion present is noncompensable, a rating of 10 percent is 
for application.  38 C.F.R. § 4.71a, Code 5010.  

Next, malunion of the tibia and fibula with a slight degree of 
knee disability will be rated 10 percent disabling; with a 
moderate degree of knee disability, 20 percent disabling; and 
with a marked degree of knee disability, 30 percent disabling.  
38 C.F.R. § 4.71a, Code 5262.  

Ankylosis (fusion) of a knee in flexion at an angle of 
10 degrees or greater would warrant a rating from 40 to 
60 percent.  38 C.F.R. § 4.71a, Code 5256.  

In addition, prosthetic replacement of the knee joint will be 
rated 100 percent disabling for a year following implantation 
of the prosthesis, with a minimum rating of 30 percent 
thereafter, which contemplates intermediate degrees of 
residual weakness, pain or limitation of motion.  The next 
higher rating of 60 percent is not appropriate without 
competent medical evidence of chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, Code 5055.  

The appellant twisted his right knee while on active duty for 
training in March 1967, resulting in chronic disability 
(arthritis) which was service-connected and rated 10 percent 
disabling from August 1977.  Effective March 1, 1995, 
following convalescence from right knee surgery in December 
1994, a 20 percent schedular rating was assigned.  He 
initiated and perfected an appeal from this decision.  From 
April 30, 1996, a 30 percent schedular rating was assigned, 
but the appellant continues to maintain that a higher rating 
is warranted.  

The appellant underwent a right high tibial osteotomy (HTO) in 
December 1994 for genu varus of the right knee.  The procedure 
was uncomplicated, but subsequent outpatient records reflect 
continuing complaints of right knee pain, despite injection 
therapy in May 1995.  In October 1995, the right knee was 
reported to be stable with a range of motion from 0-
110 degrees.  In November 1995, it was reported that he was in 
no acute distress, with limited flexion, but full extension in 
both knees due to degenerative joint disease (arthritis).  A 
temporary total convalescent rating was assigned until 
March 1, 1995 under 38 C.F.R. § 4.30, after which a 20 percent 
rating was assigned under Code 5257 of the Rating Schedule, 
indicating moderate impairment of the knee.  

On a VA medical examination in May 1996, the appellant 
complained of near constant pain in both knees that was worse 
on ambulation.  Physical examination revealed a mild effusion 
in the right knee and mild patellar facet pain with medial 
joint line tenderness.  The range of motion in the right knee 
was from 0-110 degrees, with pain on extreme flexion.  
Ligamentous examination disclosed medial pseudolaxity, 
bilaterally.  He reportedly walked with a limp, favoring the 
right side.  

Similar findings and complaints were reported in VA outpatient 
clinical treatment records from 1996 and 1997, although a full 
range of motion was often noted in the right knee.  It was 
further noted in these records (see September 10, 1996 VA 
clinical record) that a brace had been recommended to delay 
the necessity for a total knee replacement, as the appellant 
was felt to be too young for such surgery.  

On VA medical examination in August 1997, the appellant 
demonstrated a mildly antalgic gait, with a limp on the right.  
Range of motion in the right knee was 5-100 degrees with pain 
demonstrated at terminal flexion.  The right knee had never 
been fused.  There was medial and lateral joint pain to 
palpation, and mild kneecap crepitation on motion was also 
noted.  The right knee was varus/valgus stable.  X-ray films 
disclosed advanced degenerative (arthritic) changes in the 
right knee.  

In April 1998, the appellant testified at a hearing before at 
the RO that he had been issued a knee brace by VA to stabilize 
his right knee, but that he often didn't wear it as it 
bothered him worse than the knee did (see transcript, p. 3).  
He described his subjective complaints in detail and indicated 
that his VA doctors were considering future knee replacement 
surgery.  His spouse described his knee symptoms.  

Effective April 30, 1996, a 30 percent schedular rating was 
retroactively assigned under Code 5257, indicating severe knee 
impairment.  (See Rating Decision in January 1999.)  This 
rating was based on the appellant's subjective complaints of 
pain, etc. and not on objectively demonstrated symptoms, which 
were still felt to be consistent with the previous 20 percent 
rating.  (See supplemental statement of the case, dated 
January 25, 1999.)  

In November 1998, the appellant underwent a total right knee 
arthroplasty at a university hospital.  In accordance with 
Diagnostic Code 5055 of the Rating Schedule, a 100 percent 
rating was assigned until January 1, 2000, when the minimum 
postoperative rating of 30 percent went into effect.  

On the most recent VA examination of the appellant in February 
2000, he continued to complain of right knee pain, but no 
instability.  Physical examination disclosed a range of right 
knee motion of 0-100 degrees, 1+ effusion, and slight medial 
collateral instability in flexion, fully stable on extension.  
Lateral ligaments were taut.  

Based on a review of the relevant medical evidence as 
summarized above, the Board holds that entitlement to a 
schedular disability rating in excess of 30 percent is not 
established.  Prior to the total right knee replacement in 
November 1998, the service-connected right knee disability was 
primarily manifested by a noncompensable degree of limitation 
of motion, a slight degree of instability for which a knee 
brace was required, a significant degree of pain along the 
lateral and medical joint lines; an antalgic gait with a limp 
on the right; and x-ray evidence of advanced arthritis in the 
right knee joint.  These symptoms would warrant a 10 percent 
rating for arthritis in a major joint with limitation of or 
painful motion under Codes 5010-5260 or 5010-5262, together 
with another 10 percent rating for slight instability under 
Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 
(Aug. 14, 1998).  Since two separate knee functions are being 
rated (i.e., motion and stability), two separate ratings are 
permissible.  See, e.g., Esteban v. Brown, 6 Vet. App. 259 
(1994).  Otherwise, the pyramiding of multiple ratings for the 
single service-connected right knee disability is not 
permitted.  38 C.F.R. § 4.14 (1999).  

Alternatively, although the reported objective symptoms are 
consistent with only a moderate degree of right knee 
disability, the appellant's subjective complaints of pain and 
weakness in the right knee joint could possibly be used to 
warrant a 30 percent rating under either Code 5257 or 5262 for 
a severe or marked degree of knee disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  This is apparently what the 
Hearing Officer did in assigning a 30 percent rating under 
Code 5257, effective April 30, 1996.  (It is certainly logical 
that a severe degree of knee disability would immediately 
precede a total knee replacement.)  However, since the Board 
can find no evidence of an increased level of right knee 
disability as of April 30, 1996, since the appellant's 
complaints remained consistent throughout the period in 
question, and since the present appeal stems from the 
assignment of a 20 percent rating under Code 5257, effective 
March 1, 1995, the Board believes that this 30 percent rating 
under Code 5257 should be effective from the earlier date.  

Following the right knee arthroplasty in November 1998, a 
100 percent rating pursuant to Code 5055 was assigned until 
January 1, 2000, when the minimum postoperative rating of 
30 percent went into effect.  The appellant does not 
demonstrate the severe level of postoperative pain and 
weakness in the right knee required for the next higher rating 
of 60 percent under Code 5055, nor would the reported 
postoperative symptoms otherwise entitle him to a schedular 
rating higher than 30 percent under any other applicable 
diagnostic code.  The Board must emphasize in this connection 
that the appellant's total knee replacement has eliminated the 
arthritis which formerly affected his right knee joint.  

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  For example, except for the 
total right knee replacement surgery in November 1998, the 
service-connected right knee disability has not required 
recent hospitalization, and at last report the appellant 
continued to maintain his sedentary employment.  Thus, the 
requirements of 38 C.F.R. § 3.321 relating to referrals for 
extraschedular evaluations are not applicable here.  Although 
the Board may not assign an extraschedular rating in the 
first instance, Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
nothing precludes the Board from reaching a conclusion, in 
this case affirming the RO, that the criteria for submission 
under 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds no section that 
provides a basis on which to assign a higher evaluation.  


ORDER

Service connection for a left knee disability as secondary to 
the service-connected right knee disability is granted.  

A 30 percent schedular disability rating for the service-
connected right knee disability is granted from March 1, 
1995.  

Entitlement to a schedular disability rating in excess of 
30 percent for the service-connected right knee disability is 
not established.  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

 

